Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 6/4/22.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Verkasalo (US 2015/0244820) to claims 1, 8 and 15 is withdrawn in view of applicant’s amendment and remarks/arguments.
The rejection under 35 U.S.C. 103 as being unpatentable over Verkasalo (US 2015/0244820) to claims 2 and 9 is withdrawn in view of applicant’s amendment and remarks/arguments. 
Claims 1-15 are pending.
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, wherein the processor is configured to execute the SDK program of the host application to request behavior data from the plurality of applications, wherein the plurality of applications share data with each other as recited in independent claim 1; and further fail to teach requesting, by the SDK program of the host application, behavior data from the plurality of applications, wherein the plurality of applications share data with each other as substantially recited in independent claims 8 and 15.
	The closest cited prior art, Verkasalo (US 2015/0244820) teaches a method for determining a host application comprising a SDK program.  However, Verkasalo (US 2015/0244820) fails to teach wherein the processor is configured to execute the SDK program of the host application to request behavior data from the plurality of applications, wherein the plurality of applications share data with each other as recited in independent claim 1; and further fail to teach requesting, by the SDK program of the host application, behavior data from the plurality of applications, wherein the plurality of applications share data with each other as substantially recited in independent claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196